Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered March 28,1974, convicting him of criminally negligent homicide (two counts), operating a motor vehicle while intoxicated, and passing a stop sign, upon a jury verdict, and imposing sentence. Judgment affirmed. We do not approve the practice of a Trial Judge, in charging a jury, of referring to a case with similar facts, with the implication that the decision therein governs the case then before the jury. Under the circumstances in this case, however, we do not consider the reference made in the charge under review to be reversible error. Rabin, Acting P. J., Hopkins, Martuscello, Cohalan and Christ, JJ., concur.